Citation Nr: 1608498	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-01 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating greater than 50 percent prior to April 11, 2013, and after August 1, 2013, for posttraumatic stress disorder (PTSD).

(The issue of whether VA compensation based on an award of a temporary total disability rating is considered countable income for non-service-connected disability pension purposes is the subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the Veteran's claim for a disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).  The Board accepted the Veteran's testimony at a March 2013 videoconference hearing expressing disagreement with the 50 percent rating assigned for his service-connected PTSD as a valid notice of disagreement with the June 2012 rating decision.  The Board then remanded this claim to the RO in February 2015 for issuance of a Statement of the Case (SOC) under Manlincon.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Veteran perfected a timely appeal in August 2015 and did not request another Board hearing.

The Board notes that, in a September 2013 rating decision, the RO assigned a temporary total disability rating (or 100 percent rating) effective from April 11, 2013, to August 1, 2013, for the Veteran's service-connected PTSD based on the need for hospitalization over 21 days for treatment of this disability.  The RO also assigned a 50 percent rating effective August 1, 2013, for the Veteran's service-connected PTSD.  Accordingly, the issue on appeal has been recharacterized as stated on the title page of this decision.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The record in this case indicates that the RO adjudicated a TDIU claim due exclusively to service-connected PTSD in a July 2010 rating decision and this decision was not appealed with respect to the denial of this claim.  Accordingly, the Board finds that Rice is inapplicable.

The issue of entitlement to a disability rating greater than 10 percent for coronary artery disease has been raised by the record in a December 2015 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The record shows that, prior to April 11, 2013, and between August 1, 2013, and December 9, 2015, the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, suspiciousness, and chronic sleep impairment due to nightmares and intrusive thoughts.

2.  The record evidence shows that the Veteran was admitted to a PTSD Residential Rehabilitation Program at the VA Medical Center in West Haven, Connecticut, for treatment of his service-connected PTSD on April 11, 2013, and was discharged from this program on July 10, 2013.

3.  The record evidence shows that, effective December 9, 2015, the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas due to a reported history of suicidal ideation.



CONCLUSION OF LAW

The criteria for a 70 percent rating, and no higher, effective December 9, 2015, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in September 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran also has been provided with VA examinations which address the current nature and severity of his PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating for PTSD

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  He specifically contends that he experiences suicidal ideation and social isolation as a result of his service-connected PTSD.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected PTSD currently is evaluated as 50 percent disabling effective November 22, 2006, 100 percent disabling effective April 11, 2013, and 50 percent disabling effective August 1, 2013, under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2015).  Because the Veteran is in receipt of the maximum disability rating available for service-connected PTSD between April 11, 2013, and August 1, 2013, the appropriate disability rating for that period of time is not at issue in this appeal.

As relevant to this claim, a 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

Factual Background and Analysis

The Board finds that the evidence supports granting a 70 percent rating, and no higher, effective December 9, 2015, for the Veteran's service-connected PTSD.  The Veteran contends that his service-connected PTSD is more disabling than currently evaluated and results in suicidal ideation and social isolation.  The  evidence supports the Veteran's assertions regarding worsening symptomatology attributable to his service-connected PTSD, at least effective December 9, 2015.  It shows that, prior to April 11, 2013, and between August 1, 2013, and December 8, 2015, the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, suspiciousness, and chronic sleep impairment (as seen on VA examination in October 2011).  At his October 2011 VA PTSD Disability Benefits Questionnaire (DBQ), the Veteran complained that "he avoids sleeping because he is afraid of having a nightmare.  He sleeps only 3 hours per night and feels tired during the day.  However, he does not believe that his symptoms have increased in severity."  The Veteran reported that his social functioning and mental health had been stable since July 2010.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated, "Chart notes indicate a currently stable set of symptoms which are notable for their severity and chronicity, especially in the areas of insomnia and problems trusting others."  This examiner also stated:

Overall, the period between 7/2010 and today is notable for psychiatric stability relative to prior years, during which he had multiple psychiatric hospitalizations for alcohol detox[ification] and PTSD.  The Veteran attributes these positive changes to a good program at Rocky Hill [Veterans Home] which has helped him maintain his sobriety.

The Veteran had not had contact with his family "for the past 25-30 years.  He has had no close friends in whom he could confide since around 1990.  He has developed no new romantic relationships."  His social support came from other Veterans who lived at the Veterans' home where he lived currently.  "[The Veteran] attributes his impaired social functioning to symptoms such as guardedness, suspiciousness, feelings of detachment and alienation, and irritability."  The Veteran reported that he last had worked in 1999.  

Mental status examination of the Veteran in October 2011 showed anxiety, suspiciousness, chronic sleep impairment, a flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective social relationships, difficulty in adapting to stressful circumstances, logical and goal-directed thoughts "with a somewhat slowed rate and very mild peculiarities of rhythm," coherent and organized thought processes, no hallucinations or delusions, no evidence of internal preoccupation, normal insight, judgment, and impulse control, no suicidal or homicidal ideation, full orientation.  The Veteran's Global Assessment of Functioning (GAF) score was 50, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The Axis I diagnoses included PTSD.

On VA outpatient treatment in November 2011, the Veteran's complaints included impaired sleep with nightmares, intrusive thoughts, and difficulty in interpersonal relationships.  "He reported he is feeling more tired."  He reported avoiding sleep because he wanted to avoid having nightmares.  Mental status examination of the Veteran showed he was casually dressed with fair grooming, "guarded at times," fair eye contact, no psychomotor agitation or retardation, spontaneous speech, linear and concrete thought process, no suicidal or homicidal ideation or auditory or visual hallucinations, and fair judgment and insight.  The assessment included PTSD.

In December 2011, the Veteran stated, "Well, I'm more snappy and my sleep is worse, but I'm hoping that I start to see some improvement."  Mental status examination of the Veteran showed he was casually dressed with fair grooming, fair but improved eye contact, no psychomotor agitation or retardation, spontaneous speech, coherent and linear thought process, and no suicidal or homicidal ideation or auditory or visual hallucinations.  The assessment included PTSD.

In May 2012, the Veteran's complaints included nightmares and intrusive thoughts.  He reported "a very vivid nightmare during [the] past week in which he was holding another soldier asking for help while others walked right past him."  The VA clinician stated that, although the Veteran's PTSD symptoms remained elevated, he also reported that his mood was improved.  Mental status examination of the Veteran showed normal speech in rhythm and tone but at a slowed rate, linear thought process, no suicidal or homicidal ideation, and he was "a low risk for suicide."  The assessment was PTSD.

As noted elsewhere, the Veteran was admitted to a PTSD Residential Rehabilitation Program at the VA Medical Center in West Haven, Connecticut, for treatment of his service-connected PTSD on April 11, 2013, and was discharged from this program on July 10, 2013.

The evidence shows that, prior to April 11, 2013, the Veteran's service-connected PTSD is manifested by, at worst, anxiety, suspiciousness, and chronic sleep impairment due to nightmares and intrusive thoughts.  It does not indicate that, prior to this date, the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9411) such that a disability rating greater than 50 percent is warranted for this time period.  See 38 C.F.R. § 4.130, DC 9411 (2015).  The Board acknowledges that the Veteran was admitted to a residential treatment program on April 11, 2013, for treatment of his service-connected PTSD.  As a temporary total disability rating is in effect for the Veteran's service-connected PTSD due to hospitalization as of that date, an increased rating as of that date is moot.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an increased rating prior to April 11, 2013, for his service-connected PTSD.  Thus, the Board finds that a disability rating greater than 50 percent prior to April 11, 2013, for the Veteran's service-connected PTSD is not warranted.

The evidence also does not support assigning a disability rating greater than 50 percent between August 1, 2013, and December 8, 2015, for the Veteran's service-connected PTSD.  The Board again acknowledges that the Veteran was hospitalized in a residential treatment program for his service-connected PTSD between April 11, 2013, and August 1, 2013.  As noted elsewhere, because a temporary total disability rating due to hospitalization was in effect for this time period, an increased rating for PTSD during this time period is moot.  The evidence shows that, between August 1, 2013, and December 8, 2015, the Veteran's service-connected PTSD was manifested by, at worst, occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, suspiciousness, and chronic sleep impairment.  For example, on VA outpatient treatment on August 7, 2013, the Veteran reported "that he is doing okay overall."  He complained that he was "plagued" by nightmares.  He denied any suicidal or homicidal ideation or auditory or visual hallucinations.  Mental status examination of the Veteran showed he was casually dressed, appropriately groomed, alert and oriented, no psychomotor agitation or retardation, spontaneous speech in monotone with normal volume and rate, coherent and linear thought process, no suicidal or homicidal ideation, no auditory or visual hallucinations, and fair judgment and insight.  This clinician stated that, although the Veteran's PTSD symptoms "remain present in each category," he continued to make progress regarding his hyperarousal and avoidance.  The assessment included PTSD.

In October 2013, the Veteran's complaints included insomnia and nightmares although he also reported that he was "very happy."  He denied any extended periods of depression or irritability.  His recent hospitalization in a residential treatment program for PTSD was noted.  Mental status examination of the Veteran and the assessment were unchanged.

In February 2014, the Veteran's complaints included worsening nightmares and waking up kicking and punching although he did not have a current bed partner.  He "does not like groups and tends to isolate [and] finds it difficult to deal with people which impairs his ability to work."  The Veteran also reported that relationships were "difficult."  Mental status examination of the Veteran was unchanged.  The VA clinician stated that the Veteran was a low risk for self-harm.  This clinician also stated that, although the Veteran's PTSD symptoms "remain present in each category," he continued to make progress regarding his hyperarousal and avoidance with medication and therapy and had worsening nightmares "of late."  The assessment included PTSD.

In April 2014, the Veteran's complaints included insomnia, nightmares, hypervigilance, and "anxiety especially in crowds."  He denied any extended periods of depression or irritability.  The Veteran remained isolated although he was coping "better than ever before."  Mental status examination of the Veteran showed he was casually dressed, appropriately groomed, alert and oriented, no psychomotor agitation or slowing, spontaneous speech with normal rate and rhythm, coherent and organized thought process, no suicidal or homicidal ideation, and fair judgment and insight.  The VA clinician stated that the Veteran was stable.  The assessment included PTSD.

In July 2014, the Veteran's complaints included somewhat worse insomnia "now that he has a bed partner and there are 'bumps' in the middle of the night."  He also complained of daytime fatigue.  Mental status examination of the Veteran was unchanged.  The VA clinician stated that the Veteran was stable and "at best baseline."  The assessment was unchanged.

In December 2014, the Veteran's main complaints "continue to be insomnia and nightmares."  Mental status examination of the Veteran showed he was casually dressed and groomed with good eye contact, alert and oriented, no psychomotor agitation or slowing, spontaneous speech with normal rate and rhythm, coherent and organized thought process, no suicidal or homicidal ideation, and fair judgment and insight.  The VA clinician stated that the Veteran was "at best baseline" and stable although sleep/nightmares "remain [his] primary issue."  The assessment included PTSD.

In February 2015, the Veteran reported no change in his PTSD symptoms.  Mental status examination of the Veteran was unchanged.  The VA clinician again stated that the Veteran was "at best baseline" and stable.  The assessment was unchanged.

In June 2015, the Veteran complained frequent nightmares and his sleep remained poor although it was improved with the use of melatonin and diphenhydramine.  The VA clinician also noted that there was no change in the Veteran's PTSD symptoms.  Mental status examination of the Veteran showed he was casually dressed and groomed with good eye contact, alert and oriented, spontaneous speech, coherent and organized thought process, no suicidal or homicidal ideation, and fair judgment and insight.  The assessment included PTSD.

The evidence shows that, between August 1, 2013, and December 8, 2015, the Veteran's service-connected PTSD is manifested by, at worst, anxiety, suspiciousness, and chronic sleep impairment due to nightmares and intrusive thoughts.  It does not indicate that the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9411) such that a disability rating greater than 50 percent is warranted for this time period.  See 38 C.F.R. § 4.130, DC 9411 (2015).  Repeated VA outpatient treatment visits for his service-connected PTSD conducted during this time period indicate that this disability was stable or the Veteran was at his "best baseline" for symptomatology attributable to this disability.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an increased rating between August 1, 2013, and December 8, 2015, for his service-connected PTSD.  Thus, the Board finds that a disability rating greater than 50 percent between August 1, 2013, and December 8, 2015, for the Veteran's service-connected PTSD is not warranted.

In contrast, the evidence supports assigning a 70 percent rating, and no higher, effective December 9, 2015, for the Veteran's service-connected PTSD.  It shows that, on VA PTSD Disability Benefits Questionnaire (DBQ) on December 9, 2015, the Veteran's service-connected PTSD had worsened.  The VA examiner who conducted this DBQ specifically found that the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas due to a reported history of suicidal ideation.  At this examination, the Veteran's complaints included social isolation (except for a girlfriend of 1 1/2 years' standing), feeling detached "from people and society," avoiding going out "and crowds due to intense hypervigilance," and "irritability and mood swings that also interfere with interpersonal relationships."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran's PTSD symptoms were exacerbated by a history of poor sleep with recurrent nightmares.  This examiner also stated that, as a result of his service-connected PTSD, the Veteran experienced a depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and in adapting to stressful circumstances, and suicidal ideation.  

Mental status examination of the Veteran on December 9, 2015, showed he was relatively well groomed, casually dressed, full orientation, appropriate eye contact, speech within normal limits, logical, coherent, and goal-directed thought processes, thought content within normal limits, no evidence of auditory or visual hallucination, no current suicidal or homicidal ideation, a reported history of periodic suicidal ideation but no plan, and grossly intact judgment and insight.  The VA examiner concluded, "Since he was last examined in October of 2011, the Veteran continues to endorse significant psychological distress due to symptoms of PTSD, resulting in an increase in deficits in occupational and social functioning."  The diagnoses included PTSD.

The Veteran has contended that his service-connected PTSD is more disabling than currently evaluated.  The evidence shows that, on VA examination on December 9, 2015, the symptomatology attributable to the Veteran's service-connected PTSD had worsened and resulted in increased occupational and social functioning "deficits" and meeting the criteria for a 70 percent rating under DC 9411.  See 38 C.F.R. § 4.130, DC 9411.  There is no indication that the Veteran experiences total occupational and social impairment (i.e., a 100 percent rating under DC 9411) such that a 100 percent rating is warranted for his service-connected PTSD.  In summary, the Board finds that the criteria for a 70 percent rating, and no higher, effective December 9, 2015, for the Veteran's service-connected PTSD have been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected PTSD are adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD during each of the time periods at issue in this appeal.  As noted elsewhere, because a temporary total disability rating is in effect for the Veteran's service-connected PTSD between April 11, 2013, and August 1, 2013, extraschedular consideration is moot for this time period.  The 50 percent ratings currently assigned for the Veteran's PTSD effective prior to April 11, 2013, and between August 1, 2013, and December 8, 2015, contemplates moderately severe disability.  And the higher 70 percent rating assigned for the Veteran's PTSD effective December 9, 2015, in this decision contemplates severe (but not total) disability.  The Board notes that by definition, all of the Veteran's symptoms stemming from his PTSD would be expressly considered by the schedular rating criteria as the rating criteria contemplate any PTSD symptoms and focus on the resulting social and occupational impairment resulting from these symptoms.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran has been unemployed throughout the appeal period.  As noted in the Introduction, the Veteran's TDIU claim due exclusively to service-connected PTSD previously was adjudicated by the AOJ and not appealed by the Veteran.  The evidence also does not suggest that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule such that he is entitled to extraschedular consideration under Johnson.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 70 percent rating, and no higher, effective December 9, 2015, for PTSD is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


